Exhibit 99.1 News Release Republic First Bancorp, Inc. April22, 2013 REPUBLIC FIRST BANCORP, INC. REPORTS EARNINGS FOR FIRST QUARTER 2013 Philadelphia, PA, April 22, 2013 (PR Newswire) – Republic First Bancorp, Inc. (NASDAQ: FRBK), the holding company for Republic Bank, today announced its financial results for the three month period ended March 31, 2013.The Company has recorded net income of $1.0 million, or $0.04 per share, for the first quarter of 2013 compared to net income of $1.3 million, or $0.05 per share, for the first quarter of 2012. “Our first quarter results represent a good, solid start to the new year,” said Harry D. Madonna, the Company’s Chairman and Chief Executive Officer.“We are encouraged by the increase we are seeing in quality loan opportunities and are pleased with the results of our strategy which is based upon the delivery of extraordinary customer service.We will continue to build momentum as we put ourselves in position to capitalize on opportunities for growth and expansion.” Highlights for the Period Ending March 31, 2013 Ø The Company recorded net income of $1.0 million, or $0.04 per share, for the quarter ended March 31, 2013 compared to net income of $0.9 million, or $0.03 per share, for the quarter ended December 31, 2012 and net income of $1.3 million, or $0.05 per share, for the quarter ended March 31, 2012. Ø The net interest margin improved to 3.61% in the first quarter 2013 compared to 3.35% for the first quarter 2012. Ø Total loans increased by $23.9 million, or 4%, to $627.1 million as of March 31, 2013 compared to $603.3 million at March 31, 2012. Ø SBA lending continued to be a focal point of the Company’s lending strategy. $7.9 million in new SBA loans were originated during the quarter ended March 31, 2013. Our team is currently ranked as the #2 SBA lender in New Jersey and #2 in Pennsylvania based on the dollar volume of loan originations. Ø Core deposits increased by $3.3 million to $809.2 million as of March 31, 2013 compared to $805.9 million as of March 31, 2012 driven by the Company’s retail strategy which focuses on relationship banking and gathering of low cost core deposits. Ø Capital levels remain strong with a Total Risk-Based Capital ratio of 12.88% and a Tier I Leverage Ratio of 9.32% at March 31, 2013. Ø Tangible book value per share as of March 31, 2013 was $2.72. Income Statement The Company reported net income of $1.0 million, or $0.04 per share, for the three month period ended March 31, 2013, compared to net income of $0.9 million, or $0.03 per share, for the three month period ended December 31, 2012 and net income of $1.3 million, or $0.05 per share, for the three month period ended March 31, 2012. The Company continues to lower its cost of funds as evidenced by a decrease of 25 basis points to 0.58% for the three month period ended March 31, 2013, compared to 0.83% for the three month period ended March 31, 2012. The net interest margin increased to 3.61% for the three month period ended March 31, 2013 compared to 3.35% for the three month period ended March 31, 2012. Non-interest income increased to $2.2 million for the three month period ended March 31, 2013 compared to $1.6 million for the three month period ended March 31, 2012, primarily due to gains on the sale of investment securities of $0.7 million during the three month period ended March 31, 2013. Non-interest expenses increased by $0.3 million, or 3%, to $9.1 million for the three month period ended March 31, 2013 compared to $8.8 million in the prior year period primarily as a result of higher expenses related to foreclosed real estate during the three month period ended March 31, 2013. Balance Sheet The major components of the balance sheet are as follows (dollars in thousands): Description Mar 31, Mar 31, % Change Dec 31, % Change Total assets $ $ (3
